Citation Nr: 0419218	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-35 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
1999.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss by VA standards.  

2.  The claims folder does not include a current diagnosis of 
either hearing loss or tinnitus.  

CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated 
in active military service and the service incurrence of 
sensorineural hearing loss may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2003).  

2.  Tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1101 (West 2002);; 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent the claim, and expanded VA's duty to notify the 
claimant and their representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In August 2002 the veteran filed his claim for service 
connection for hearing loss.  The RO responded in September 
2002 and sent the veteran a letter informing of the 
provisions of the VCAA, explaining what evidence was 
necessary to support his claim and offering to assist in 
obtaining evidence identified by the veteran.  The RO issued 
the initial rating decision denying the veteran's claim in 
November 2002.  The RO arranged for the veteran to be 
examined in September 2003 to determine if he had a hearing 
loss and tinnitus.  In September 2003 the veteran requested 
that the RO review and consider the results of the September 
2003 VA evaluation.  The RO issued a statement of the case to 
the veteran in October 2003.  It reflects that the RO 
considered the results of the September 2003 VA hearing 
evaluation and readjudicated the veteran's claim.  The 
statement of the case listed the evidence which had been 
obtained and considered, notified the veteran of the 
pertinent laws and regulations and explained what evidence 
was necessary to support the claim.  The veteran filed his 
substantive appeal in November 2003 and specifically checked 
that he did not wish to have a hearing.  The RO reviewed the 
claims folder in March 2004 and found the September 2002 
letter to the veteran was not specific to his claim as 
required by Quartuccio.  In March 2004 the RO issued a letter 
to the veteran which specifically addressed the issues of 
service connection for bilateral hearing loss and tinnitus.  
The veteran did not respond.  The Board of Veterans' Appeals 
(Board) has concluded the RO cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  No further actions to 
assist the veteran in developing his claims are required.  
The RO obtained the veteran's service medical records and 
arranged for the veteran to be examined by VA.  The veteran 
did not identify any other relevant records.  VA has 
satisfied its obligation to notify and assist the veteran in 
this case.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Factual Background and Analysis.  Service connection may only 
be granted when there is evidence of a current disability.  
38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 
F.3d 1328 (1997).  The claims folder does not contain a 
diagnosis of either a bilateral hearing loss or tinnitus.  

The regulations define impaired hearing by VA standards.  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

The claims folder contains three audiological evaluations, 
one at service entrance in October 1995 and another in 
service in September 1997 and a third, VA evaluation in 
September 2003.  

On the service entrance evaluation in October 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The September 1997 revealed pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
00
00
00
00
LEFT
10
05
00
00
00

The reference audiogram report noted the veteran was 
routinely exposed to hazardous noise.  A Transition Medical 
Option Statement reveals a separation examination was waived 
in March 1999.  There is no diagnosis of a hearing loss in 
service.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  The regulations do not require that disability be 
diagnosed in service to grant service connection, only that 
if it is diagnosed after service that the evidence indicates 
the disability was incurred in service.  38 C.F.R. 
§ 3.3039(d)(2003).  

The only other audiological evaluation of the veteran's 
hearing was performed in September 2003 by VA.  On the VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
15
15
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The VA 
audiologist interpreted the pure tone results as indicating 
hearing within normal limits bilaterally.  The head noise 
described by the veteran was not consistent with the presence 
of tinnitus due to noise trauma.  

None of the audiograms reveal hearing impairment as defined 
by 38 C.F.R. § 3.385.  The veteran's hearing acuity was not 
measured as demonstrating thresholds were 40 decibels at any 
frequency, or three frequencies at 26 decibels in either ear 
and his speech recognition scores were above 94 in both ears.  

The Board noted the veteran's statement in September 2003 
that his hearing acuity has decreased.  The veteran is 
correct when he states that the VA examination in September 
2003 revealed threshold shifts of from 5 to 15 decibels at 
several frequencies, nevertheless he does not have impaired 
hearing by VA standards.  Accordingly, service connection 
cannot be granted.  

The September 2003 VA evaluation includes the veteran's 
description of a ringing sound.  He told the VA audiologist 
that it rarely occurred, only once or twice a month.  It 
lasted from 30 seconds to several minutes and was moderate in 
volume.  The VA audiologist stated the veteran's description 
was not consistent with a diagnosis of tinnitus.  

The only evidence which supports the veteran's claims for 
service connection for hearing loss and tinnitus are the 
statements of the veteran.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In the absence of current diagnoses of bilateral 
hearing loss and tinnitus, service connection is not 
warranted.  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



